Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on April 12, 2022 is acknowledged.
3.	Claims 1-20 are pending in this application.
4.	Applicant elected without traverse of Group 1 (claims 1-4, 8-12 and 15-17) and the election of SEQ ID NO: 5 with one or more conservative substitution in the reply filed on December 6, 2021. Restriction was deemed to be proper and made FINAL in the previous office action. Claims 5-7, 13-14 and 18-20 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. Claims 3-4, 8, 11-12 and 17 are rejoined herein. Claims 1-4, 8-12 and 15-17 are examined on the merits in this office action.
This application contains claims 5-7, 13-14 and 18-20, drawn to an invention nonelected without traverse in the paper of 12/06/2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 


Withdrawn Objections and Rejections
5.	Objection to claim 1 is hereby withdrawn in view of Applicant’s amendment to the claim. However, in view of Applicant’s amendment, a revised objection follows below.
6.	Objection to claims 1-2, 9-10 and 15-16 is hereby withdrawn in view of Applicant’s amendment to the claims.
7.	Objection to claim 16 is hereby withdrawn in view of Applicant’s amendment to the claim.
8.	Rejection of claims 1, 9-10 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is hereby withdrawn in view of Applicant’s amendment to the claim.
10.	Rejection of claims 1, 9-10 and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph (written description), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-2, 10 and 15-16 under 35 U.S.C. 102(b) as being anticipated by Tamamura et al (Bioorganic & Medicinal Chemistry, 2001, 9: 2179-2187, filed with IDS) as evidenced by Bondarev et al (US 2009/0099060, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s persuasive arguments.
12.	Rejection of claims 1-2, 9-10 and 15-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tamamura et al (Bioorganic & Medicinal Chemistry, 2001, 9: 2179-2187, filed with IDS) as evidenced by Bondarev et al (US 2009/0099060, filed with IDS) in view of Pillay et al (US 2012/0064142, filed with IDS), is hereby withdrawn in view of Applicant’s amendment to the claims, and in view of Applicant’s persuasive arguments.
13.	Rejection of claims 1-2, 9-10 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-8 and 15-17 of U.S. Patent No. 10265371, is hereby withdrawn in view of Applicant’s amendment to the claims.
14.	Rejection of claims 1-2, 9-10 and 15-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 14-16 of U.S. Patent No. 102813975, is hereby withdrawn in view of Applicant’s amendment to the claims. 

Maintained Rejections
Obviousness Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-4, 9-11 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9580468. Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa. Please note: Instant application is a CON of US Patent No. 10813975 (16/287583), which is a CON of US Patent No. 10265371 (15/402795), which is a CON of US Patent No. 9580468 (13/979560). Therefore, the ODP rejection is proper.
17.	Instant claims are drawn to: 
    PNG
    media_image1.png
    811
    853
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    106
    851
    media_image2.png
    Greyscale
.
18.	The US Patent claims are drawn to: 
    PNG
    media_image3.png
    448
    635
    media_image3.png
    Greyscale
.
19.	The scope of the instant claims and the US Patent claims are similar. Both claims recite the same SEQ ID NO: 5 and the therapeutic agent. Additionally, the withdrawn claims of instant application are still pending. Therefore, if one or ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.

Response to Applicant’s Arguments
20.	Applicant “respectfully request that this rejection be held in abeyance until the pending claims have been finalized and are found to be allowable, but for the double-patenting rejection.”
21.	While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

22.	Claims 1-4, 10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 5 and 16 of copending Application No. 16/631004 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of copending claims, and vice versa.
23.	Instant claims are drawn to: 
    PNG
    media_image1.png
    811
    853
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    106
    851
    media_image2.png
    Greyscale
.
24.	Copending claims are drawn to a fusion protein comprising (i) a polycationic peptide, (ii) an intervening polypeptide region, and (iii) a positively charged amino acid-rich region, wherein the intervening polypeptide region is conjugated to at  least one therapeutic agent (see claim 1), wherein the polycationic peptide is selected from the group consisting of…(ii) a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein on said cell…(see claim 2), wherein…said sequence being a CXCR4 ligand (see claim 3), wherein the peptide is comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5)…(see claim 5), wherein the therapeutic agent is selected from the group consisting of…(see claim 16).
25.	The scope of the instant claims and the copending claims are similar. Both claims recite the same SEQ ID NO: 5 and the therapeutic agent conjugates. Therefore, if one or ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
26.	Applicant “respectfully request that this rejection be held in abeyance until the pending claims have been finalized and are found to be allowable, but for the double-patenting rejection.”
27.	While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

28.	Claims 1-4, 10 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58 and 61 of copending Application No. 16/611102 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant application, one would necessarily achieve the claimed invention of copending claims, and vice versa.
29.	Instant claims are drawn to: 
    PNG
    media_image1.png
    811
    853
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    106
    851
    media_image2.png
    Greyscale
.
30.	Copending claims are drawn to a fusion protein comprising (i) a polycationic peptide, wherein the polycationic peptide comprises a sequence which is capable of specifically interacting with a receptor on a cell surface and promoting internalization of the fusion protein of said cell, said sequence being a CXCR4 ligand; (ii) an intervening polypeptide region, wherein the intervening polypeptide region is a bacterial toxin; and (iii) a positively charged amino acid-rich region, wherein the positively charged amino acid-rich region is a polyhistidine region, and wherein the intervening polypeptide region is not a fluorescent protein or human p53 (see claim 53), wherein the peptide is comprising the sequence RRWCYRKCYKGYCYRKCR (SEQ ID NO: 5)…(see claim 61).
31	The scope of the instant claims and the copending claims are similar. Both claims recite the same SEQ ID NO: 5 and the therapeutic agent conjugates. Therefore, if one or ordinary skill in the art practiced the claimed invention of instant claims, one would necessarily achieve the claimed invention of US Patent claims, and vice versa.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Applicant’s Arguments
32.	Applicant “respectfully request that this rejection be held in abeyance until the pending claims have been finalized and are found to be allowable, but for the double-patenting rejection.”
33.	While a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP 714.02). Until a proper Terminal Disclaimer is filed and approved by the Office, the rejection is maintained.

New Objection
34.	Claim 1 is objected to for the following: Claim 1 recites, “…wherein the targeting peptide specifically binds to chemokine receptor type 4 CXCR4 and…” There is parenthesis missing from the term “CXCR4”. Applicant is recommended to amend the claim to recite, “…wherein the targeting peptide specifically binds to chemokine receptor type 4 (CXCR4) and…”

New Rejections
35 U.S.C. 112(d)
35.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

36.	Claims 8, 11-12 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
37.	Claim 8 recites, “The conjugate according to claim 1 wherein the therapeutic agent is a polynucleotide.” Claim 8 depends from claim 1. Claim 1 has been amended to recite, “…wherein the therapeutic agent is a polypeptide or protein.” Since claim 1 is limited to the therapeutic agent being only a polypeptide or protein, claim 8 does not further limit claim 1.
38.	Claim 11 recites, “The conjugate according to claim 10…(iii) a polypeptide encoded by a tumor suppressor gene,…(vi) a polypeptide encoded by a polynucleotide which is capable of activating the immune response towards a tumor, (vii) a tumor suppressor gene, (viii) a silencing agent, (ix) a suicide gene, (x) a polynucleotide which is capable of activating the immune response towards a tumor…” Claim 11 depends from claim 10, which depends from claim 1. Claim 1 has been amended to recite, “…wherein the therapeutic agent is a polypeptide or protein.” Since claim 1 is limited to the therapeutic agent being only a polypeptide or protein, claim 11 does not further limit claim 1.
39.	Claim 12 recites, “…wherein the silencing agent is selected from the group consisting of a siRNA, a shRNA and an antisense oligonucleotide.” Claim 12 depends from claim 11, which depends from claim 10, which depends from claim 1. Claim 1 has been amended to recite, “…wherein the therapeutic agent is a polypeptide or protein.” Since claim 1 is limited to the therapeutic agent being only a polypeptide or protein, claim 12 does not further limit claim 1.
40.	Claim 16 recites, “…wherein the therapeutic agent is selected from the group consisting of…(iv) a silencing agent and (v) a suicide gene.” Claim 16 depends from claim 1. Claim 1 has been amended to recite, “…wherein the therapeutic agent is a polypeptide or protein.” Since claim 1 is limited to the therapeutic agent being only a polypeptide or protein, claim 116 does not further limit claim 1.
41.	Claim 17 recites, “…wherein the silencing agent is selected from the group consisting of a siRNA, a shRNA and an antisense oligonucleotide.” Claim 17 depends from claim 16, which depends from claim 1. Claim 1 has been amended to recite, “…wherein the therapeutic agent is a polypeptide or protein.” Since claim 1 is limited to the therapeutic agent being only a polypeptide or protein, claim 17 does not further limit claim 1.

Art of Interest (Cited in the previous office action)
42.	Unzueta et al (International Journal of Nanomedicine, 2012, 7: 4533-4544, filed with IDS) teach that functionally equivalent peptidic CXCR4 ligands, V1, vCCL2 and CXCL12 showed differing levels of internalization. Unzueta et al teach that “the high cell penetrability of T22-activated GFP was further confirmed by confocal microscopy of treated HeLa cell cultures…no penetration of GFP-H6 was observed, while some uptake of CXCL12 and to a minor extent some vCCL2-GFP-H6 was seen. V1-GFP-H6 was observed inside cells as low in abundance and poorly fluorescent punctuate entities” (see p. 4536, right column, “CXCR4-dependent cell uptake of T22-empowered constructs”, Figure 1 and Figure 4A-E and Figure 4 description). This is not a prior art reference.

43.	Avino et al (ChemistryOpen, 2019, 8(3): 382-387) teach oligonucleotide-protein conjugation for cell targeted cancer therapy (see Title), such as T22-GFP-H6-FdU (see Table 1). This is not a prior art reference.



CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654